263 S.E.2d 711 (1980)
STATE of North Carolina
v.
Jasper Lee Drew HARDY.
No. 6.
Supreme Court of North Carolina.
March 5, 1980.
*714 Atty. Gen. Rufus L. Edmisten, by Asst. Atty. Gen. Marvin Schiller, Raleigh, for the State.
Thomas F. Taft and Paul deVendel Davis, Greenville, for defendant.
COPELAND, Justice.
For the reasons stated below, we have determined that the defendant received a fair trial free from prejudicial error.
Defendant argues that the State's evidence was not sufficient to take the case to the jury and thus, his motions to dismiss, made at the close of the State's evidence and at the close of all the evidence, should have been granted. We believe that the evidence clearly reveals that these motions were properly denied.
On a motion to dismiss for insufficient evidence, the court must find that there is substantial evidence both that the offense charged has been committed and that defendant committed it, before it can overrule the motions. State v. Conrad, 293 N.C. 735, 239 S.E.2d 260 (1977). Upon such a motion, the evidence is to be considered in the light most favorable to the State and the State is to be given the benefit of every reasonable inference deducible therefrom. State v. Hayes, 291 N.C. 293, 230 S.E.2d 146 (1976).
The victim observed the defendant face to face under lighted conditions and identified the defendant at trial as the man who broke into her home and raped her. The Chief of Police of Grimesland observed the defendant running down the street on which the victim lived around the time the crimes were committed. The defendant's body hairs "matched favorably" those found at the crime scene. The defendant confessed to the police that he committed the crimes. Some of the items stolen from the victim's home were found in the defendant's possession when he was arrested. Before the defendant was arrested he attempted to flee from the police.
The defendant contends that the State failed to present substantial evidence regarding his intent to commit rape and burglary. In this connection, we note that intent is seldom provable by direct evidence and ordinarily must be proved by circumstances from which it may be inferred. State v. Bell, 285 N.C. 746, 208 S.E.2d 506 (1974). We believe that a rational trier of the facts could find from the evidence presented that the defendant possessed the criminal intent to commit the burglary and the rape. See, State v. Sweezy, 291 N.C. 366, 230 S.E.2d 524 (1976). These assignments of error, being without merit, are overruled.
Defendant contends that the trial judge erred in permitting defendant's counsel to withdraw upon defendant's motion, and that in so doing the defendant was denied his Sixth Amendment right to effective assistance of counsel.
Defendant was found to be indigent and an attorney was appointed to represent *715 him. However, defendant's mother then privately retained Mr. Jerry Paul as defense counsel. Mr. Paul served as defense counsel until the tenth day of the trial. On that day, defense counsel indicated to the court that the defendant was considering entering a plea of guilty to both charges. The plea bargain was to be that he would get not less than twenty nor more than sixty years in each case and that the sentences would run concurrently. He was also to receive psychiatric evaluation from the prison authorities. The plea was typed and defense counsel conferred with his client outside the courtroom. Apparently, after lengthy conferences, Mr. Paul stated to the court, upon inquiry, that it appeared the trial would continue. A few moments later, the defendant stated that he wished to dismiss his privately retained counsel because he was dissatisfied with his services.
The trial judge advised the defendant of the seriousness of the offenses of which he was charged and of the maximum punishment for each. He then stated to the defendant that,
"Now, I don't think I have the right to deny your motion to relieve Mr. Paul as your attorney since you privately employed him because you are allowed under the law, if you do this freely and voluntarily and knowingly, you can proceed without the assistance of counsel after certain things have taken place. First of all, I want you to understand that you have a right to be represented by an attorney. And you already have properly employed an attorney, Mr. Paul, who has investigated this matter and who has been representing you for the past ten days and as I said to you in open court, I think Mr. Paul has been representing you well. If, however, you decide to proceed without Mr. Paul as your attorney and I assume, Mr. Paul you are here and you have been employed, and, of course, you are prepared to see this trial through?"
Mr. Paul replied,
"I am prepared to see it through, Judge. I have been representing him since November and I have done everything requested of me."
Judge Allsbrook advised the defendant as follows:
". . . I think you would be making a very serious mistake to attempt to discharge your attorney at this point and handle this matter on your own. Because we are going forward with the trial. And Mr. Paul has indicated that he is willing to continue representing you to the best of his ability. Now, an attorney, in the course of a trial will make certain recommendations to a client. And, of course, I gather that is what has prompted that what has prompted this [dismissal of defense counsel] is the fact that perhaps some recommendation may have been made to you regarding his professional opinion as to perhaps what would be in your best interest. However, I am sure that is a decision that Mr. Paul is leaving up to you and is willing to abide by whatever decision you want to make along that line. Am I correct, Mr. Paul?"
Mr. Paul replied that he was willing to abide by the defendant's decision.
After further admonitions from the court, Judge Allsbrook again inquired of defendant,
"Now, Mr. Hardy, my question to you is do you still want to discharge Mr. Paul as your attorney and go in and continue the trial of these serious felonies without an attorney."
Mr. Hardy replied,
"I discharge him. I am dissatisfied with a few issues. I would rather him not even represent me."
The trial judge then appointed Mr. Paul as stand-by counsel to assist Mr. Hardy when called upon, and to bring to the court's attention matters favorable to the defendant upon which the court would rule. He further advised counsel to consult with Mr. Hardy the best he could and to be available to answer any questions that defendant might have.
After further conversation, the defendant stated that, "I do not want him [Paul] to say anything in my behalf." The court also advised Mr. Paul that it would be his duty to advise the court about anything that he *716 thought should be brought to the court's attention in the defendant's behalf.
From the above, we believe that the record clearly discloses that the defendant intelligently, voluntarily and knowingly dismissed Mr. Paul as his attorney and elected, despite admonitions from the trial judge not to do so, to proceed with the trial without counsel. In addition, the trial judge properly appointed Mr. Paul as stand-by defense counsel. After this, defendant conferred with Mr. Paul on a number of occasions in his capacity as stand-by counsel. Defendant even asked Mr. Paul to "sit-in" during a recess period in which the decision to call defense witnesses would be considered. The United States Supreme Court held in Faretta v. California, 422 U.S. 806, 45 L.Ed.2d 562, 95 S.Ct. 2525 (1975), that a defendant has the right under the Sixth Amendment to conduct his own defense and to proceed without counsel when he voluntarily and intelligently elects to do so. We held in State v. McNeil, 263 N.C. 260, 139 S.E.2d 667 (1965), that, "[t]he United States Constitution does not deny to a defendant the right to defend himself. Nor does the constitutional right to assistance of counsel justify forcing counsel upon a defendant in a criminal action who wants none." Id. at 267-68, 139 S.E.2d at 672.
Therefore, the trial judge was correct in advising the defendant that he had a right to dismiss his attorney and to conduct his own trial without counsel but that the trial would nevertheless proceed. Faretta v. California, supra; State v. McNeil, supra; State v. Beeson, 292 N.C. 602, 234 S.E.2d 595 (1977); State v. Frazier, 280 N.C. 181, 185 S.E.2d 652, death sentence vacated, 409 U.S. 1004, 93 S.Ct. 453, 34 L.Ed.2d 295 (1972). This assignment of error is overruled.
Defendant maintains that the trial court erred in refusing to allow defendant's attorney to pursue his cross-examination of a deputy sheriff during a pretrial voir dire hearing held to determine if there was probable cause to arrest the defendant. Defendant wanted to learn the identity of a confidential informant and he contends that the trial judge acted in violation of G.S. 15A-978 in sustaining the State's objections to the questioning of the deputy sheriff in this regard. The contention of the defendant is misguided. The cited statute concerns "the validity of a search warrant and the admissibility of evidence obtained thereunder by contesting the truthfulness of the testimony showing probable cause for its issuance." G.S. 15A-978(a). [Emphasis added.]
Here, we are concerned with the defendant's contention that he wished evidence suppressed because there was an illegal arrest. The statute dealing with probable cause to arrest is G.S. 15A-401. Neither the Sixth Amendment right to counsel nor the Fourteenth Amendment right to due process entitle the defendant to learn the identity of a confidential informant at a preliminary stage held to determine if there is probable cause for an arrest or search. McCray v. Illinois, 386 U.S. 300, 18 L.Ed.2d 62, 87 S.Ct. 1056, rehearing denied, 386 U.S. 1042, 87 S.Ct. 1474, 18 L.Ed.2d 616 (1967).
The relevant evidence presented at the voir dire showed that Deputy Sheriff Moye had been to the home of the victim and had made a thorough investigation. The victim told him what had occurred and she described her assailant and what he was wearing. At the request of Deputy Sheriff Moye, an SBI agent prepared a composite drawing, which was offered into evidence in this case. The trial judge found at the hearing that this drawing portrayed a similar likeness of the defendant. Later Deputy Sheriff Moye showed this composite drawing to the Chief of Police of Grimesland who identified the picture as being that of the man he saw running down the street on which the victim lived on the night of the crime.
In addition, Deputy Sheriff Moye had a talk with a confidential reliable informant who looked at the composite picture and identified it as that of "Bro" Hardy, which was a name that the defendant went by. It was further determined that the defendant had shaved off his beard on the next day after the crime was committed. Other facts were known by Deputy Sheriff Moye at the time of the arrest pertaining to the *717 background, family, and employment of the defendant. This evidence reveals that the police had probable cause to arrest the defendant for burglary and rape. The trial judge made proper findings of fact and conclusions of law at this voir dire hearing. This assignment of error is overruled.
The defendant contends that the trial judge erred in permitting privately employed counsel for the prosecution to make improper and prejudicial remarks during her closing argument to the jury. At one point in the closing argument, the private prosecutor stated, "Can the defendant, based on this evidence, show you a valid conclusion of his innocence?" (At this time counsel was proceeding on the theory that the defendant planned to make a closing argument to the jury. This he later declined to do.) No objection was made when this statement was made to the jury. Ordinarily, objection to an improper argument by State's counsel must be made before the verdict so that the trial judge may be given a chance to stop the argument and instruct the jury to disregard the prejudicial matter. State v. Smith, 294 N.C. 365, 241 S.E.2d 674 (1978). Arguments of counsel are largely in the control and the discretion of the trial judge. We do not review the exercise of the trial judge's discretion in controlling jury arguments unless the impropriety of counsel's remarks is extreme and is clearly calculated to prejudice the jury in its deliberations. State v. Taylor, 289 N.C. 223, 221 S.E.2d 359 (1976).
We do not believe that the error in this remark by State's counsel was so extreme or clearly calculated to prejudice the jury so that the trial judge should have ex mero motu instructed the jury to disregard the remark. Whatever error there may have been, it was cured when the trial judge instructed the jury during his charge at the close of the final arguments that the jury was to understand and apply the law as the judge gave it to them. He then immediately, completely and accurately instructed the jury regarding the defendant's presumption of innocence.
Defendant also complains that he was prejudiced by the remark of State's counsel during her closing argument that,
"[T]he defendant's counsel emphasized the word `beyond' as if the State has to go beyond the horizon into the ends of the earth to prove the defendant guilty. That concept is just not accurate. The word `beyond' is an unnecessary appendage to the words `reasonable doubt.' It is not necessary to prove more than a reasonable doubt or to prove further than a reasonable doubt.
If you do not have a reasonable doubt of this defendant's guilt, convict. If you do have a reasonable doubt, acquit. That is the best way I know to explain it. . You will shortly be hearing Judge Allsbrook instruct you on reasonable doubt. That it is a common sense doubt based on reason. It is not just a mere possibility, an imaginary doubt.
.....
And based on the evidence . . . there is no reasonable doubt in this case." [Emphasis added.]
Counsel is entitled to argue to the jury the law, the facts, and all inferences reasonably deducible therefrom. State v. Taylor, supra. Considered in context, the import of this portion of the argument on the law is clear although the underlined portion considered in isolation is a confusing and poor statement. We do not believe that the error was so extreme or clearly calculated to prejudice the jury so as to require, ex mero motu, an instruction from the trial judge at this point in the closing argument. Nor do we find that State's counsel was expressing an opinion about defendant's guilt to the jury. Again, the trial judge instructed the jury during his charge to understand and apply the law as he gave it to them. He correctly instructed the jury on the State's burden of proof. We have carefully reviewed the closing argument of State's counsel and we find no prejudicial error. These assignments of error are overruled.
*718 Defendant contends that his confession was involuntary and therefore, it was error for the trial judge to deny his motion to suppress the confession. At the conclusion of the voir dire hearing held on this motion, the trial judge made findings of fact and conclusions of law to the contrary. The trial judge found that the defendant was given all the Miranda warnings and that he answered all the Miranda questions affirmatively except that he did not wish counsel present. The trial judge found that Officer Moye, the arresting officer, secured a written waiver of defendant's right to silence. The trial judge found that the police did not improperly induce the confession by threats or other means and that the defendant was not under the influence of any drugs at the time of the confession. The record supports these findings and the conclusion that the confession could be received into evidence. This assignment of error is without merit and is overruled.
The defendant asserts that the trial judge erred in denying his motion to suppress the evidence obtained as a result of the search made pursuant to the warrantless arrest. Defendant argues that there was no probable cause to make the arrest, that a warrantless arrest was improper, and that the search pursuant to the arrest was illegal. We have already held that the police had probable cause to make the arrest. We hold that no arrest warrant was required. United States v. Watson, 423 U.S. 411, 46 L.Ed.2d 598, 96 S.Ct. 820, rehearing denied, 424 U.S. 979, 96 S.Ct. 1488, 47 L.Ed.2d 750 (1976). Our statute regarding arrest by an officer without a warrant provides in relevant part that, "Offense Out of Presence of OfficerAn officer may arrest without a warrant any person who the officer has probable cause to believe: a. Has committed a felony." G.S. 15A-401(b)(2). This statute does not require a warrant where one has not been required by the United States Supreme Court in Watson.
A search without a search warrant may be made incident to a lawful arrest; however, the scope of the search is limited to the arrestee's person and the area within his immediate control. Chimel v. California, 395 U.S. 752, 23 L.Ed.2d 685, 89 S.Ct. 2034, rehearing denied, 396 U.S. 869, 90 S.Ct. 36, 24 L.Ed.2d 124 (1969). Here, defendant's person was searched and incriminating evidence obtained (property that the victim told police was missing from her house after the break-in). This search did not exceed the limits of Chimel. This assignment of error is overruled.
The defendant argues that the State was collaterally estopped from establishing that there was probable cause to arrest him for burglary and rape because his motion to dismiss a charge of assault on an officer that arose when he was arrested on the burglary and rape charges was granted at the close of the State's evidence on the assault charge in District Court.
This contention is devoid of merit. A defendant may be charged with several offenses arising out of a certain transaction or occurrence but when an issue of ultimate fact has once been determined by a valid and final judgment, that issue cannot again be litigated between the same parties in any future lawsuit. Ashe v. Swenson, 397 U.S. 436, 25 L.Ed.2d 469, 90 S.Ct. 1189 (1970). Here, defendant's motion to dismiss the assault charge in District Court was granted at the close of the State's evidence which means that not enough evidence from which the trier of fact could convict the defendant of assault was presented at trial. It does not mean that there was no probable cause to charge the defendant with assault and even if it did, that has nothing to do with probable cause to arrest him for burglary and rape. Those two charges are felonies and are within the original jurisdiction of the Superior Court. The District Court case had nothing to do with the burglary and rape charges. Thus, there was no judgment in that case affecting the ultimate issues in this case. This assignment of error is overruled.
The defendant maintains that the trial judge erred with respect to the burglary charge by refusing to instruct on the lesser included offense of misdemeanor breaking and entering. However, when the State's evidence is clear and positive with *719 respect to each element of the offense charged and there is no evidence showing the commission of a lesser included offense, it is not error for the trial judge to refuse to instruct on the lesser offense. State v. Alston, 293 N.C. 553, 238 S.E.2d 505 (1977). Here, the State's evidence was clear and positive with respect to establishing that the defendant broke and entered an occupied dwelling in the nighttime with the intent to commit a felony. Therefore, with respect to this offense, he was either guilty or not guilty of first degree burglary. It was not error for the trial judge to refuse to instruct on any lesser included offense of first degree burglary. This assignment of error is overruled.
Finally, defendant argues that the trial judge erred in charging the jury regarding the defendant's Fifth Amendment right to silence since the defendant did not testify. The trial judge instructed the jury that the defendant's failure to testify created no presumptions against him because the law gives him that privilege. The jury was instructed that the defendant's silence was not to influence their decision either way. The defendant did not request this instruction. When asked by the trial judge whether or not he wanted an instruction on this point, the defendant replied, "I don't have any answer." The trial judge then inquired, "So you have no position either way?" The defendant replied, "No." The trial judge then stated that, "Since you don't object to it, I'm going to charge the jury."
We find no prejudicial error in the charge. However, we shall once again reiterate that when the defendant does not request that the instruction be given, then, in the absence of a request, it is better for the trial judge to make no reference to the defendant's failure to testify. State v. Cawthorne, 290 N.C. 639, 227 S.E.2d 528 (1976).
We commend Judge Allsbrook for the able and patient manner in which this most difficult trial was conducted.
We believe the defendant has had a fair trial free from prejudicial error and we find
NO ERROR.